Exhibit 10.9

AMENDED AND RESTATED LICENSE AGREEMENT

July 18, 2011

 

 

This Amended and Restated License Agreement (the “Agreement”) by and between
Orange 21 Inc. (“Licensee”) and Rose Colored Glasses LLC (“Licensor”) is
effective as of the Effective Date and completely amends and restates that
certain License Agreement between Licensee and Licensor dated May 12, 2010
(“Original Agreement”).

 

1. Term – The term of this Agreement shall automatically terminate on March 31,
2012 (the “Term”). Upon expiration of the Term, neither party shall have any
further obligations to the other party under this Agreement, provided that any
provision of this Agreement that must survive such termination in order to give
full effect to the intended application of such provision shall continue for
such period of time as may reasonably be required.

 

2. Territory – United States, Canada and Mexico and their respective territories
and possessions. The Territory hereunder shall also include the European Union
and China (referred to herein as the “Limited Territory”), provided that
Licensee must get Licensor’s prior written consent to distribute Licensed
Articles in the Limited Territory (except for the Approved Channels specified on
“Exhibit C” which are hereby consented to), which consent shall not be
unreasonably withheld, conditioned or delayed.

 

3. Licensed Articles –

 

  •  

Glasses which are branded by, use and/or exploit the Licensed Property (as
hereinafter defined), it being expressly understood and agreed that glasses
(“Entertainment Glasses”) used specifically in connection with entertainment
media (e.g., video games, three dimensional movies and/or television, etc.)
shall be excluded from the definition of “Licensed Articles” hereunder.

 

  •  

Except as provided in Section 12 below, all Licensed Articles shall be
positioned and sold as competitive with and similar to, in all material respects
(including quality, detail, workmanship [including construction techniques],
pricing, type of retail outlets used for distribution, etc.), prestige glasses
brands such as Oliver Peoples, Giorgio Armani, Marc Jacobs and Christian Dior,
and this shall be deemed to be part of the definition of “Licensed Article”
hereunder.

 

4. Grant of Rights –

 

  •  

Subject to the terms and conditions of this Agreement (including without
limitation the approval provision herein below) and solely during the Term and
in the Territory, Licensor grants Licensee:



--------------------------------------------------------------------------------

  (i) the right to use Mary J. Blige’s (the “Artist”) name and approved
likeness, image and other identifying characteristics (the “Artist Materials”)
solely for approved uses in connection with the marketing and promotion of the
Licensed Articles exploited hereunder; and

 

  (ii) the right to use the trademark “Melodies by MJB”, or such other name
and/or mark furnished and approved by Licensor for use hereunder, solely in and
in connection with the manufacture, exploitation and promotion of the Licensed
Articles hereunder (such approved trademark referred to as the “Licensed
Property”).

 

  •  

The rights granted herein shall extend only to Licensed Articles manufactured
and held in inventory by Licensee, or its sublicensees, distributors and
retailers as of the Effective Date, and to Licensed Articles manufactured after
the Effective Date as a result of warranty claims and repairs. Licensee
represents and warrants that as of the Effective Date, there are approximately
[***] Licensed Articles held in inventory by Licensee (+/- 10%) (not including
Licensed Articles on order or in possession of its sublicensees, distributors
and retailers), which have not yet been sold.

 

  •  

To the extent that any distributors or retailers continue to hold inventory of
Licensed Articles as of the expiration of the Term, such distributors or
retailers shall have the right to continue to promote and sell such existing
inventory on a non-exclusive basis until such inventory is sold.

 

  •  

To the extent that Licensee continues to hold inventory of Licensed Articles as
of the expiration of the Term, all right, title and interest in respect of such
inventory shall automatically be transferred without charge to Licensor
effective as of such date.

 

  •  

Any and all rights not expressly granted to Licensee hereunder are reserved by
Licensor without limitation or further obligation (financial or otherwise) to
Licensee.

 

5. Ownership of Property – As between Licensor and Licensee, Licensor shall own
all right, title and interest of any kind or nature in and to the following:

 

  •  

All Artist Materials and Licensed Property.

 

  •  

All creative aspects of the Licensed Articles and materials related thereto that
are furnished and/or created by or on behalf of Licensee hereunder (the “LA
Materials”), including without limitation, the logos, eyewear designs and/or
promotional and marketing materials created hereunder. Licensor confirms that
all logos currently used by Licensee have been approved by Licensor for use in
connection with the Licensed Articles hereunder, which logos are referred to as
an “Approved Logo”.



--------------------------------------------------------------------------------

  •  

All other materials created and/or controlled by or on behalf of Licensee that
are used to manufacture and/or produce the Licensed Articles hereunder;
provided, however, [***]. Licensee will use commercially reasonable efforts to
introduce Licensor to its manufacturer.

 

  •  

All such materials, including, without limitation, those set forth on “Exhibit
A” hereto, shall be delivered to Licensor promptly following the last date of
the Term of this Agreement.

 

6. Clearance / Registration of Property

During the period ending on the earlier of (i) the date that Licensee sells all
of its inventory of Licensed Articles, or (ii) the end of the Term (the
“Sell-Off Period”):

 

  •  

Intellectual property counsel designated by Licensor (“Designated IP Counsel”),
but engaged by Licensor and Licensee, shall be exclusively responsible for
undertaking and obtaining any trademark and other required clearances and
registrations for the Artist Materials and Licensed Property furnished by
Licensor for use by Licensee hereunder, as well as any Approved Logo hereunder,
in connection with the manufacture, distribution, exploitation and/or promotion
of the Licensed Articles in the Territory hereunder (the “Initial IP
Clearances”). Licensee shall advise Licensor in writing in the event any
additional trademark or other clearances and/or registrations (i.e., other than
the Initial IP Clearances) are required, if applicable, in connection with the
manufacture, distribution, exploitation and/or promotion of the Licensed
Articles in the Territory hereunder (collectively, the “Additional IP
Clearances”), and Designated IP Counsel shall be exclusively responsible for
undertaking and obtaining any such Additional IP Clearances promptly following
receipt of notice requesting the same.

 

  •  

Licensee shall be responsible for the costs and expenses associated with all
trademark and other clearances and registrations described in the paragraph
above (the “IP Clearance Costs”), including (for the avoidance of doubt) any IP
Clearance Costs incurred prior to the Effective Date of this Agreement.
Accordingly, Licensee shall either (i) pay for such IP Clearance Costs directly
or (ii) in the event Licensor and/or Artist pays for any IP Clearance Costs,
reimburse Licensor and/or Artist (as applicable) for such IP Clearance Costs
within thirty (30) days following receipt of documentation evidencing the same.

 

  •  

Notwithstanding the foregoing, at all times during and after the Term, all
trademark and other required clearances and registrations undertaken pursuant to
this Agreement shall be solely owned by, and cleared and/or registered in the
name of, Licensor, Artist and/or their respective designee(s), as applicable.

 

7. Payments –

 

  •  

Licensee shall pay Licensor the amount of $1,500,000, payable as follows:



--------------------------------------------------------------------------------

  (i) Licensee shall pay to Licensor the nonreturnable amount of $1,000,000 in
cash immediately following execution of this Agreement by wire transfer to an
account designated in writing by Licensor (the “Initial Payment”).

 

  (ii) Upon execution of this Agreement Licensee shall cause Orange 21 North
America, Inc.(“Orange”) to deliver to Licensor a promissory note in the form
attached hereto as “Exhibit B” in the principal amount of $500,000, due and
payable on March 31, 2012 (the “Note”).

 

  •  

Notwithstanding any provision to contrary contained herein, this Agreement shall
not be effective until Licensee has delivered the Initial Payment and the Note
to Licensor. The date that such condition is fulfilled is referred to herein as
the “Effective Date.”

 

8. Release –

 

  •  

Licensor, on behalf of itself and Artist, acknowledges that the amounts set
forth in Section 7 are in full and complete satisfaction of any and all amounts
due or to become due and payable to Licensor under the Original Agreement and
for all rights and licenses granted to Licensee in connection with this
Agreement.

 

  •  

Except for the obligations set forth in this Agreement, each of the parties
(including Artist) is fully released from any and all obligations that either of
them had or might have had by virtue of having entered into the Original
Agreement, and neither of them shall be obligated in any way further to the
other by virtue of having entered into the Original Agreement. The parties
acknowledge that, other than the Original Agreement, no other agreement, written
or oral existed between the parties prior to entering into this Agreement. No
provision of the Original Agreement shall survive beyond the Effective Date.

 

  •  

Any and all claims either of the parties had or might have had against the other
by virtue of having entered into the Original Agreement shall be, and hereby
are, released, relinquished and satisfied in full. As of the Effective Date,
each party hereto fully and unconditionally waives, releases and forever
discharges the other party and its respective successors, assigns, affiliates,
officers, directors, shareholders, employees, members, partners, representatives
and agents (including Artist) from all of their respective duties, obligations
and liabilities arising from or connected in any way with the Original
Agreement, and the parties’ acts or omissions with respect thereto.

 

  •  

Each party expressly understands and acknowledges that the foregoing release is
intended to be a mutual general release and that it is possible that unknown
losses or claims exist and each party represents and warrants that this
uncertainty was taken into account in the execution of this Agreement.



--------------------------------------------------------------------------------

9. Licensee’s Other Obligations –

 

  •  

Subject to the terms and conditions of this Agreement, Licensee shall be solely
responsible for the design, manufacture, distribution, exploitation, promotion
and sale of the Licensed Articles hereunder, which shall be completed (whether
directly or through a third party) in each instance in accordance with all
applicable federal, state, provincial, local and municipal laws, orders and
regulations (including without limitation, with respect to human rights and
labor standards).

 

  •  

Licensee shall be [***] responsible for [***] costs and expenses associated with
the [***] of the Licensed Articles [***].

 

10. Intentionally deleted.

 

11. Approvals – Licensee represents, to the best of its knowledge, that all
aspects of the Licensed Articles and the packaging thereof (including without
limitation, the glasses designs, logo design and placement, product selection,
prototypes, pre-production samples, packaging, labels, tags, colorways, etc.)
and all advertising, marketing, promotion and publicity plans and materials
(including, brand website/microsite [if any], proposed uses and placement of
ads, etc.) used to date or in existence as of the Effective Date have been
approved by Licensor; provided, however, that the parties hereto acknowledge and
agree that the foregoing shall not be in limitation of Licensor’s approval
rights as set forth in this Agreement including without limitation pursuant to
the next two (2) sentences. Licensee shall not use and/or exploit any materials
that have not been approved by Licensor hereunder, such approval not to be
unreasonably withheld. Licensor and Artist shall have complete and final
approval over any and all proposed uses of Artist’s name, image, voice, likeness
and/or other identifying characteristic. For sake of clarity, Licensor
acknowledges that it has previously approved (i) the Licensed Articles depicted
at www.melodiesbymjb.com as of the Effective Date (including the ten sunglass
styles depicted therein and also listed on “Exhibit A”), and (ii) the five
Licensed Articles listed on “Exhibit A” representing additional sunglass styles
and samples (“Approved Materials”).

 

12.

Inventory / Closeouts. The parties acknowledge that (i) there are or may be
quantities of the Licensed Articles that Licensee has been or will be unable to
sell in accordance with Section 3 above after the exercise of commercially
reasonable efforts to do so which remain in inventory, and (ii) Licensee may
sell such inventory at a discount (such discounted Licensed Articles,
“Closeouts”) solely through the approved distribution channels listed on
“Exhibit C” attached hereto (“Approved Channels”). Licensee may also sell
through channels similar to those listed on “Exhibit C” with Licensor’s prior
written consent (such consent not to be unreasonably withheld, conditioned, or
delayed) and such channels once approved in writing by Licensor shall be deemed
to be added to the list of Approved Channels. Notwithstanding the foregoing,
Licensee shall not distribute Licensed Articles through the distribution
channels listed on “Exhibit D” attached hereto (“Non-Approved Channels”). In the
event that Licensee sells Closeouts



--------------------------------------------------------------------------------

  at a wholesale price of $[***] per unit or less, Licensee shall not, directly
or indirectly, [***].

 

13. Exclusivity – During the period ending on the earlier of (i) December 31,
2011 or (ii) the date that Licensee sells all of its inventory of Licensed
Articles (the “Exclusivity Period”), Licensor and Artist may enter into an
agreement with a third party for the license of Artist Materials and/or the
Licensed Property in connection with the design, creation, manufacturing,
distribution, marketing and/or promotion of glasses; provided, however, that
such glasses (other than Entertainment Glasses) may not be marketed, promoted,
or sold during the Sell-Off Period in the Territory.

 

14. Insurance – Licensee agrees to carry and maintain throughout the Term and
for two years thereafter (the “Insurance Term”), with an insurance carrier
having a rating of A or better according to Best’s Insurance Reports, a broad
form Comprehensive General Liability Insurance Policy written on an occurrence
basis covering its activities with respect to the Licensed Articles which
includes but is not limited to coverage for contractual liability, premises
operations, products liability, personal injury and advertising injury liability
and broad form property damage liability, with limits of liability of at least
two million dollars ($2,000,000) per occurrence and five million dollars
($5,000,000) in the annual aggregate. Licensee shall cause such policies
throughout the Insurance Term to name Licensor and its officers, directors,
members and affiliates (including Artist, Tinted, Jimmy Iovine and Paul Wachter)
as additional insureds.

 

15. Indemnity –

 

  •  

Licensor shall indemnify, defend and hold harmless Licensee and its parent,
subsidiary, affiliated and related entities and their respective officers,
directors, members, managers and shareholders from and against any and all
losses, liabilities, damages, costs and/or expenses (including without
limitation, reasonable outside attorney’s fees and expenses) in connection with
any third party claims solely to the extent arising out of or relating to (i) a
breach by Licensor of its representations, warranties, covenants or agreements
contained in this Agreement or (ii) the use and/or exploitation by Licensee, to
the extent approved by Licensor hereunder, of the Artist Materials furnished by
Licensor for use by Licensee hereunder. For the avoidance of doubt, Licensor’s
indemnity pursuant to this paragraph shall not apply to any claims related to
the Licensed Property (“LP Claims”). Accordingly, it is expressly understood and
agreed that both during and after the Term, Licensee agrees that neither
Licensee, nor any person and/or entity deriving rights through Licensee, shall
commence, institute or prosecute any lawsuits, actions or other proceedings
against any Licensor Indemnitee(s) (as defined below) related to the use and/or
exploitation of the Licensed Property as permitted hereunder.

 

  •  

Licensee shall indemnify, defend and hold harmless Licensor and its parent,
subsidiary, affiliated and related entities and their respective officers,
directors, members, managers and shareholders [***] (“Licensor Indemnitees”)
from and against any and all losses, liabilities, damages, costs and/or expenses
(including



--------------------------------------------------------------------------------

 

without limitation, reasonable attorney’s fees and expenses) in connection with
any third party claims arising out of or related to (i) any breach by Licensee
of any representation, warranty, obligation or agreement contained in this
Agreement and/or (ii) any use and/or exploitation by Licensee of any of the
rights granted herein, including without limitation, the design, development,
manufacture, distribution, exploitation, promotion, use and/or sale of the
Licensed Articles (except to the extent covered by the indemnity provided by
Licensor hereinabove).

 

16. Limitation of Liability. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
IN THIS AGREEMENT AND TO THE EXTENT ALLOWED BY APPLICABLE LAW, IN NO EVENT SHALL
EITHER PARTY (OR ITS OFFICERS, DIRECTORS, SHAREHOLDERS, MANAGERS, MEMBERS,
EMPLOYEES, AGENTS OR REPRESENTATIVES) BE LIABLE TO THE OTHER PARTY (OR ITS
OFFICERS, DIRECTORS, SHAREHOLDERS, MANAGERS, MEMBERS, EMPLOYEES, AGENTS OR
REPRESENTATIVES) FOR ANY INDIRECT, INCIDENTAL, SPECIAL, CONSEQUENTIAL, EXEMPLARY
OR PUNITIVE DAMAGES, INCLUDING, BUT NOT LIMITED TO, LOSS OF PROFITS. THE
FOREGOING LIMITATIONS WILL NOT APPLY TO DAMAGES RESULTING FROM A PARTY’S BREACH
OF ITS CONFIDENTIALITY OBLIGATIONS PURSUANT TO PARAGRAPH 17 BELOW.

 

17. Confidentiality – Licensee shall maintain in confidence any information
contained in this Agreement and/or any non-public information learned about
Artist and/or Licensor, whether personal or business related information, except
as required by law (including, without limitation, U.S. securities laws or rules
of any securities exchange).

 

18. Choice of Law – This Agreement shall be construed and enforced in accordance
with the laws of the State of New York without reference to conflict of law
principles.

 

19. Assignment – This Agreement shall inure to the benefit of and shall be
binding upon the parties hereto, and their respective successors and assigns.
Notwithstanding the foregoing, Licensee may not assign or sublicense any of its
rights or obligations hereunder to any person and/or entity without Licensor’s
prior written consent, whether directly or indirectly pursuant to a merger,
consolidation, asset sale, stock sale or otherwise, except that Licensee may
assign or sublicense this Agreement to Orange.

 

20. Notices – Any notice, payment or other form of communication will be duly
made when personally delivered to the party to be notified, or when sent by
facsimile, overnight courier (e.g., FedEx or UPS), or sent via certified mail
(return receipt requested), to the address set forth below or to such other
addresses a party may designate by notice pursuant hereto. Notices, payments and
other forms of communication shall be sent to:



--------------------------------------------------------------------------------

If to Licensee or Orange:

Orange 21 Inc.

2070 Las Palmas Drive

Carlsbad, CA 92011

Attn: Chief Executive Officer,

with a copy to: Chief Financial Officer

Facsimile: (760) 804-8442

If to Licensor:

Rose Colored Glasses LLC

c/o Main Street Advisors

3110 Main Street, Suite 300

Santa Monica, CA 90405

Attn: Paul Wachter

Facsimile: (310) 392-3541

With a copy to each of:

Rose Colored Glasses LLC

c/o Gelfand Rennert & Feldman

360 Hamilton Ave., Suite 100

White Plains, NY 10601

Attn: Ron Nash

Facsimile: (212) 307-8082

And

Grubman Indursky & Shire, P.C.

152 West 57th St., 31st Floor

New York, NY 10019

Attn: Kenneth R. Meislelas, Esq.

Facsimile: (212) 554-0444

All notices, submissions for approval, demands and other communications required
to be given to a party hereunder in writing shall be deemed to have been duly
given if personally delivered, sent by a nationally recognized overnight
courier, transmitted by facsimile or e-mail, or mailed by registered or
certified mail (postage prepaid, return receipt requested) to such party at the
relevant street address, facsimile number or email address set forth below (or
at such other street address, facsimile number or e-mail address as such party
may designate from time to time by written notice in accordance with this
provision):

 

21. No Joint Venture – Neither party shall be deemed to be an agent, employee,
partner, joint employer or joint venture of the other party.



--------------------------------------------------------------------------------

22. Affiliated Transactions. Expect as provided herein, Licensee agrees that it
shall not sell and/or distribute Licensed Articles hereunder to any person
and/or entity that controls, is controlled by or is under common control with
Licensee and/or its principals, officers, directors or employees without
obtaining Licensor’s prior written consent in each instance.

 

23. Publicity. Licensee shall consult with Licensor prior to issuing any
official press release or other public announcement regarding the signing of
this Agreement or the transactions contemplated thereby, and shall not issue any
such press release or make any such public statement without the prior consent
of Licensor (which consent shall not be unreasonably withheld or delayed),
except as required by law (including, without limitation, U.S. securities laws
or rules of any securities exchange).

 

24. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Facsimile or other electronic
transmissions or photocopies of any signed original counterpart of this
Agreement shall be deemed the same as the delivery of a manually executed
counterpart of this Agreement.

 

25. Entire Agreement. The terms and provisions contained in this Agreement and
the exhibits hereto constitute the entire agreement between the parties on the
subject matter hereof and supersede and revoke all previous communications,
negotiations, representations, agreements or understandings (including, without
limitation, the Original Agreement), either oral or written between the parties
hereto or any predecessors in interest thereof with respect to the subject
matter hereof. No agreement or understanding varying or extending this Agreement
will be binding upon either party hereto, unless in a writing which specifically
refers to this Agreement, and signed by duly authorized officers or
representatives of the respective parties.



--------------------------------------------------------------------------------

The parties hereto agree that the provisions of this Agreement shall be legally
binding on the parties hereto.

 

AGREED AND ACCEPTED:     AGREED AND ACCEPTED: ORANGE 21, INC.     ROSE COLORED
GLASSES LLC By:  

/s/ Carol A. Montgomery

    By:  

/s/ Mary J. Blige

Name:  

Carol A. Montgomery

      Name:   Mary J. Blige Title:  

Chief Executive Officer

      Title:   Member       By:  

/s/ Tinted Partners LLC

        Name:   Tinted Partners LLC         Title:   Member

AGREED AND ACCEPTED to the extent the

foregoing Agreement applies to the

undersigned:

        ORANGE 21 NORTH AMERICA, INC.         By:  

/s/ Carol A. Montgomery

        Name:  

Carol A. Montgomery

        Title:  

Chief Executive Officer

       



--------------------------------------------------------------------------------

Exhibit A

Licensor Owned Property and Approval Materials

Domain name and website located at www.melodiesbymjb.com (which shall be
transferred to Licensor in accordance with Section 5)

Currently on website at www.melodiesbymjb.com:

1. Showtime

2. Red Carpet

3. MJ’s

4. Incognito

5. Uptown

6. AKA

7. Paparazzi

8. Encore

9. Backstage

10. Broadway

Not currently on website:

11. Oh Jackie!

12. Bonus

13. Essence

Samples at Manufacturer:

14. Bright Lights

15. Factory Girl

Photos of above Licensed Articles are attached.

The following are rough estimates of the quantities of Licensed Articles by SKU
in inventory as provided in Section 4 and are not a representation of the
quantities that will be returned to Licensor at the end of the Term :

 

ItemNumber      ItemDescription    UPC    Quantity  

MJB00001

    

MELODIES SHOWTIME BONEW/SILVER GRAD MIR

   882754001539      [***]   

MJB00002

    

MELODIES SHOWTIME- GUNMETAL/MATTE BLACK W/BLACK FADE

   882754001546      [***]   

MJB00003

    

MELODIES SHOWTIME MATTE BLACK - GREY W/BLACK MIR

   882754001553      [***]   

MJB00004

    

MELODIES SHOWTIME GOLD - BZ FD W/ GOLD MIR

   882754001560      [***]   

MJB00005

    

MELODIES RED CARPET BLACK - BLACK FADE

   882754001577      [***]   

MJB00006

    

MELODIES RED CARPET- TORTOISE - BRONZE FADE

   882754001584      [***]   



--------------------------------------------------------------------------------

MJB00007

    

MELODIES RED CARPET BROWN HORN - BRONZE FADE

   882754001591      [***]   

MJB00008

    

MELODIES RED CARPET BONE - BRONZE FADE

   882754001607      [***]   

MJB00009

    

MELODIES RED CARPET BRN/WHT HORN - BRONZE FADE

   882754001614      [***]   

MJB00010

    

MELODIES RED CARPET EGGPLANT - BLACK FADE

   882754001621      [***]   

MJB00011

    

MELODIES THE MJ’S BLACK - BLACK FADE

   882754001638      [***]   

MJB00012

    

MELODIES THE MJ’S TORTOISE - BRONZE FADE

   882754001645      [***]   

MJB00013

    

MELODIES THE MJ’S EGGPLANT - BLACK FADE

   882754001652      [***]   

MJB00014

    

MELODIES THE MJ’S BROWN TORT- BRONZE FADE

   882754001669      [***]   

MJB00015

    

MELODIES INCOGNITO GOLD w/ WHT- BRONZE FADE

   882754001676      [***]   

MJB00016

    

MELODIES INCOGNITO SILVER- BLACK FADE

   882754001683      [***]   

MJB00017

    

MELODIES INCOGNITO SHINY BLACK- GY w/ BLK MIRROR

   882754001690      [***]   

MJB00018

    

MELODIES INCOGNITO TORTOISE - BRONZE w/ GLD MIR

   882754001706      [***]   

MJB00019

    

MELODIES INCOGNITO OFF WHITE - BZ w/ GLD MIR

   882754001713      [***]   

MJB00020

    

MELODIES INCOGNITO GOLD w/ PURPLE - PURPLE FD

   882754001911      [***]   

MJB00021

    

MELODIES THE MJ’S WHITE- BRONZE FADE

   882754001737      [***]   

MJB00022

    

MELODIES THE MJ’S RED - BRONZE FADE

   882754001744      [***]   

MJB00023

    

MELODIES UPTOWN DARK TORT/BLACK - BLACK FADE

   882754002154      [***]   

MJB00024

    

MELODIES UPTOWN SAFARI/BROWN - BRONZE FADE

   882754002161      [***]   

MJB00025

    

MELODIES UPTOWN WHITE/BLACK - BLACK FADE

   882754002178      [***]   

MJB00026

    

MELODIES UPTOWN RED/CHESNUT - BLACK FADE

   882754002185      [***]   

MJB00027

    

MELODIES UPTOWN BLACK - BLACK FADE

   882754002192      [***]   

MJB00028

    

MELODIES AKA TORTOISE/GOLD - BZw/GOLD MIR

   882754002208      [***]   

MJB00029

    

MELODIES AKA GOLD/BLONDE TORT - BRONZE FADE

   882754002215      [***]   

MJB00030

    

MELODIES AKA GOLD/AQUA - BLUE FADE

   882754002222      [***]   

MJB00031

    

MELODIES AKA RED/GOLD - BRONZE FADE

   882754002239      [***]   

MJB00032

    

MELODIES AKA BLACK/GOLD - BLACK FADE

   882754002246      [***]   

MJB00033

    

MELODIES PAPARAZZI BLACK - BLACK FADE

   882754002253      [***]   

MJB00034

    

MELODIES PAPARAZZI SUNRISE GRAD - BRONZE FADE

   882754002260      [***]   

MJB00035

    

MELODIES PAPARAZZI SAFARI - AMBER FADE

   882754002277      [***]   

MJB00036

    

MELODIES PAPARAZZI - ROSE GRADIENT - BRONZE FADE

   882754002284      [***]   

MJB00037

    

MELODIES PAPARAZZI CRYSTAL - BLACK FADE

   882754002291      [***]   

MJB00038

    

MELODIES ENCORE ROSE GOLD - BRONZEw/GOLD MIRROR

   882754003373      [***]   

MJB00039

    

MELODIES ENCORE SILVER - GREY w/BLK MIRROR

   882754003380      [***]   

MJB00040

    

MELODIES BACKSTAGE BLACK - BLACK FADE

   882754002307      [***]   

MJB00041

    

MELODIES BACKSTAGE WHITE - BRONZE FADE

   882754002314      [***]   

MJB00042

    

MELODIES BACKSTAGE RED - BRONZE FADE

   882754002321      [***]   

MJB00043

    

MELODIES BACKSTAGE DARK TORT - BRONZE FD

   882754002338      [***]   

MJB00044

    

MELODIES BACKSTAGE CHOCOLATE FADE - BRONZE FADE

   882754002345      [***]   

MJB00045

    

MELODIES BROADWAY BLACK - BLACK FADE

   882754002352      [***]   

MJB00046

    

MELODIES BROADWAY CHESTNUT - BRONZE FADE

   882754002369      [***]   

MJB00047

    

MELODIES BROADWAY CRYSTAL - BLACK FADE

   882754002376      [***]   

MJB00048

    

MELODIES BROADWAY PURPLE GRADIENT - BLACK FD

   882754002383      [***]   

MJB00049

    

MELODIES BROADWAY BRONZE GRADIENT - BRONZE FADE

   882754002390      [***]   

MJB00050

    

MELODIES RED CARPET RED W/TORT-BZ FADE

   882754003922      [***]   

MJB00051

    

MELODIES BROADWAY BROWN W/TORT-BZ FADE

   882754003939      [***]   

MJB00052

    

MELODIES OH JACKIE! OBSIDIAN - BLACK FADE

   882754003618      [***]   

MJB00053

    

MELODIES OH JACKIE! DARK TORT - BRONZE FADE

   882754003625      [***]   

MJB00054

    

MELODIES OH JACKIE! CHARCOAL FADE - BLACK FADE

   882754003632      [***]   

MJB00055

    

MELODIES OH JACKIE! CRIMSON FADE - BRONZE FADE

   882754003649      [***]   

MJB00056

    

MELODIES OH JACKIE! HONEY - BRONZE FADE

   882754003656      [***]   



--------------------------------------------------------------------------------

MJB00057

    

MELODIES BONUS OBSIDIAN - BLACK FADE

   882754003663      [***]   

MJB00058

    

MELODIES BONUS ROUGE - BLACK FADE

   882754003670      [***]   

MJB00059

    

MELODIES BONUS DARK TORT - BRONZE FADE

   882754003687      [***]   

MJB00060

    

MELODIES BONUS VIOLET - BLACK FADE

   882754003694      [***]   

MJB00061

    

MELODIES BONUS PEACH - ROSE FADE

   882754003700      [***]   

MJB00071

    

MELODIES ESSENCE OBSIDIAN - BLACK FADE

   882754003809      [***]   

MJB00072

    

MELODIES ESSENCE CHOCOLATE SHIMMER - BRONZE FADE

   882754003816      [***]   

MJB00073

    

MELODIES ESSENCE SMOKEY SHIMMER - BLACK FADE

   882754003823      [***]   

MJB00074

    

MELODIES ESSENCE BROWN FADE - MOCHA FADE

   882754003830      [***]   

MJB00075

    

MELODIES ESSENCE ROSE FADE - VIOLET FADE

   882754003847      [***]   

MJB00081

    

MELODIES PAPARAZZI MIDNIGHT FADE - BLACK FADE

   882754003908      [***]   

MJB00082

    

MELODIES PAPARAZZI SPRINGTIME FADE - BRONZE FADE

   882754003915      [***]   

MJB00057

    

BONUS OBSIDIAN - BLACK FADE

        [***]   

MJB00058

    

BONUS ROUGE - BLACK FADE

        [***]   

MJB00059

    

BONUS DARK TORT - BRONZE FADE

        [***]   

MJB00060

    

BONUS VIOLET - BLACK FADE

        [***]   

MJB00061

    

BONUS PEACH - ROSE FADE

        [***]   

MJB00066

    

BRIGHTLIGHTS SILVER - BLACK FADE

        [***]   

MJB00067

    

BRIGHTLIGHTS SILVER - BLUE FADE W/SILVER MIRROR

        [***]   

MJB00068

    

BRIGHTLIGHTS SILVER - RED FADE W/SILVER MIRROR

        [***]   

MJB00069

    

BRIGHTLIGHTS GOLD - BRONZE FADE

        [***]   

MJB00070

    

BRIGHTLIGHTS GOLD - PURPLE FADE

        [***]   

MJB00071

    

ESSENCE OBSIDIAN - BLACK FADE

        [***]   

MJB00072

    

ESSENCE CHOCOLATE SHIMMER - BRONZE FADE

        [***]   

MJB00073

    

ESSENCE SMOKEY SHIMMER - BLACK FADE

        [***]   

MJB00074

    

ESSENCE BROWN FADE - MOCHA FADE

        [***]   

MJB00075

    

ESSENCE ROSE FADE - VIOLET FADE

        [***]   

MJB00076

    

FACTORY GIRL SILVER/LAVENDER - PURPLE FADE

        [***]   

MJB00077

    

FACTORY GIRL SILVER/TEAL - BLACK FADE

        [***]   

MJB00078

    

FACTORY GIRL GOLD/IVORY - BRONZE FADE

        [***]   

MJB00079

    

FACTORY GIRL GOLD/ORANGE - BRONZE FADE

        [***]   

MJB00080

    

FACTORY GIRL BLACK/GOLD - BLACK FADE

        [***]   

MJB00081

    

PAPARAZZI MIDNIGHT FADE - BLACK FADE

        [***]   

MJB00082

    

PAPARAZZI SPRINGTIME FADE - BRONZE FADE

        [***]                 [***]   



--------------------------------------------------------------------------------

Exhibit B

THIS PROMISSORY NOTE IS SUBORDINATE TO CERTAIN OBLIGATIONS OF THE COMPANY AS
DESCRIBED IN THE BFI LOAN DOCUMENTS (DEFINED HEREIN) AND SUBJECT TO THAT CERTAIN
DEBT SUBORDINATION AGREEMENT DATED JULY 18, 2011 AMONG BFI BUSINESS FINANCE AND
THE HOLDER.

THIS PROMISSORY NOTE HAS BEEN ACQUIRED FOR INVESTMENT AND HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, OR QUALIFIED UNDER ANY STATE
SECURITIES LAWS. THIS NOTE MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR QUALIFICATION OR AN EXEMPTION THEREFROM UNDER SAID ACT AND ANY
APPLICABLE STATE SECURITIES LAWS.

PROMISSORY NOTE

 

$500,000    July 18, 2011    San Diego, California

FOR VALUE RECEIVED, Orange 21 North America Inc., a California corporation (the
“Company”), promises to pay to the order of Rose Colored Glasses LLC, or its
registered assigns (“Holder”), the principal sum of Five Hundred Thousand
Dollars ($500,000) on March 31, 2012. The Company shall have the right to prepay
all amounts owed under this Note in whole or in part at any time without any
prepayment premium or fee.

26. Definitions. For purposes of this Promissory Note (this “Note”), the
following terms shall have the following meanings:

“BFI Loan Documents” shall mean the Loan and Security Agreement, dated as of
February 26, 2007, between the Company and BFI Business Finance, as modified by
the First Modification to Loan and Security Agreement, dated as of December 7,
2007, as further modified by the Second Modification to Loan and Security
Agreement dated as of February 12, 2008, and as further modified by the Third
Modification to Loan and Security Agreement dated as of June 23, 2008, and the
other Loan Documents as defined therein, in each case as amended, restated,
supplemented, refinanced, replaced, or otherwise modified from time to time.

“Business Day” means any day which is not a Saturday or Sunday or a legal
holiday on which national banks are authorized or required to be closed.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” (and the lower-case versions of the same)
shall have meanings correlative thereto.

“Costa Brava” means Costa Brava Partnership III, L.P., a Delaware limited
partnership.

 

-14-



--------------------------------------------------------------------------------

“Costa Brava Debt” means the indebtedness of the Company under (a) the
Promissory Note, dated as of December 20, 2010, by the Company in favor of Costa
Brava in the original principal amount of $7,000,000 and (b) the Promissory
Note, dated as of June 21, 2011, by the Company in favor of Costa Brava in the
original principal amount of $6,000,000.

“Governmental Authority” shall mean any federal, state, local or other
governmental department, commission, board, bureau, agency or other
instrumentality or authority, domestic or foreign, exercising executive,
legislative, judicial, regulatory or administrative authority or functions of or
pertaining to government.

“Material Adverse Effect” shall mean any event, matter, condition or
circumstance which (i) has or would reasonably be expected to have a material
adverse effect on the business, properties, operations, condition (financial or
otherwise) or prospects of the Company and its Subsidiaries, taken as a whole;
(ii) would materially impair the ability of the Company or any other Person to
perform or observe their respective obligations under or in respect of this
Note; (iii) would materially impair the rights and remedies of Holder under this
Note, or (iv) affects the legality, validity, binding effect or enforceability
of this Note.

“Organic Document” means, relative to any Person, its articles or certificate of
incorporation, or certificate of limited partnership or formation, its bylaws,
partnership or operating agreement or other organizational documents, and all
stockholders agreements, voting trusts and similar arrangements applicable to
any of its capital stock, partnership interests or other ownership interests.

“Person” shall mean an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.

“Subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, limited liability company, partnership, association
or other business entity (i) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or more than 50% of the general partnership interests are, at the time any
determination is being made, owned, controlled or held by the parent, or
(ii) that is, at any time any determination is made, otherwise Controlled by,
the parent or one or more Subsidiaries of the parent and one or more
Subsidiaries of the parent.

27. Payments.

a. Form of Payment. All payments shall be in lawful money of the United States
of America and shall be sent to the address provided for Holder as set forth in
this Note; provided that Holder may elect to receive a payment of cash via wire
transfer of immediately available funds by providing the Company with prior
written notice setting out such request and Holder’s wire transfer instructions.
Whenever any payment to be made shall otherwise be due on a day which is not a
Business Day, such payment shall be made on the immediately succeeding Business
Day.

 

-15-



--------------------------------------------------------------------------------

b. No Set-Off. The Company agrees to make all payments under this Note without
set-off or deduction and regardless of any counterclaim or defense.

28. Representations and Warranties. The Company hereby makes the following
representations and warranties to Holder:

a. Organization, Good Standing and Qualification. The Company is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation, and has all requisite power and authority to execute, deliver and
perform its obligations under this Note. Each of the Company and its
Subsidiaries is qualified to do business and is in good standing in each
jurisdiction in which the failure so to qualify or be in good standing would
have a Material Adverse Effect, and has all requisite power and authority to own
its assets and carry on its business.

b. Corporate Power and Authorization; Consents. The execution, delivery and
performance by the Company of this Note have been duly authorized by all
necessary action of the Company and do not and will not (i) contravene the terms
of the Company’s Organic Documents; (ii) result in a breach of, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any lease, instrument, contract or other agreement to which the Company or any
of its Subsidiaries are party or by which they or their properties may be bound
or affected; (iii) necessitate the consent, approval, order or authorization of,
or registration, qualification, designation, declaration or filing with, any
Governmental Authority or any third party; or (iv) violate any provision of any
law, rule, regulation, order, judgment, decree or the like binding on or
affecting the Company, except in the case of each of clauses (ii), (iii) and
(iv), such as would not result in a Material Adverse Effect.

c. Enforceability. This Note constitutes the legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms.

d. Litigation. Except as set forth in the public filings of the Company or its
affiliates, including, without limitation, all facts disclosed in Orange 21
Inc.’s Form 10-K for the period ending December 31, 2010 (filed March 25, 2011),
Form 10-Q for the period ending March 31, 2011 (filed May 13, 2011), and Forms
8-K filed subsequent to the aforementioned Form 10-K, (i) there is no action,
suit, proceeding or investigation pending or, to the knowledge of Company and
its Subsidiaries, currently threatened against the Company and its Subsidiaries
which questions the validity of this Note or any related document or the right
of the Company and its Subsidiaries to enter into such agreements, or to
consummate the transactions contemplated hereby or thereby, or which would
reasonably be expected to result, either individually or in the aggregate, in
any material adverse effect on the business, properties, operations, condition
(financial or otherwise) or prospects of the Company and its Subsidiaries, taken
as a whole, nor, to the knowledge of the Company, is there any reasonable basis
for the foregoing, (ii) the Company and its Subsidiaries are not parties or
subject to the provisions of any order, writ, injunction, judgment or decree of
any court or government agency or instrumentality which would reasonably be
expected to have a material adverse effect on the business, properties,
operations, condition (financial or otherwise) or prospects of the Company

 

-16-



--------------------------------------------------------------------------------

and its Subsidiaries, taken as a whole, and (iii) there is no material action,
suit, proceeding or investigation by Company and its Subsidiaries currently
pending or which Company and its Subsidiaries intend to initiate.

29. Covenants.

a. Notice of Defaults and Events of Defaults. The Company shall provide to
Holder, as soon as possible and in any event within three (3) days after the
occurrence thereof, written notice of any acceleration the Costa Brava Debt
prior to its stated maturity.

b. Distributions. The Company shall not declare or pay any dividends or make any
distribution to Costa Brava of any kind on the Company’s capital stock, or
purchase, redeem or otherwise acquire, directly or indirectly, any shares of the
Company’s capital stock from Costa Brava, or any rights to acquire shares of
capital stock of the Company from Costa Brava.

c. Transactions with Affiliates. The Company shall not directly or indirectly
enter into or permit to exist any material transaction with any of its
affiliates except for transactions that are in the ordinary course of the
business of the Company or are on terms no less favorable to the Company than
would be obtained in arm’s length transaction with a non-affiliate; provided,
however, this Section 4(c) shall not prohibit the Company from incurring any
indebtedness from and in favor of Costa Brava or any other affiliate of the
Company, so long as such indebtedness is incurred on a pari passu (or lesser
priority) basis in substantially the form of the Costa Brava Debt in effect on
the date hereof.

30. Default.

a. Events of Default. For purposes of this Note, any of the following events
which shall occur shall constitute an “Event of Default”:

(i) any indebtedness under this Note is not paid when and as the same shall
become due and payable, whether at maturity, by acceleration, five (5) days
following notice of prepayment or otherwise;

(ii) default shall occur in the observance or performance of (A) any covenant,
obligation or agreement of the Company contained in Section 4, or (B) any other
provision of this Note, and, in the case of this clause (B), such default shall
continue uncured for a period of ten (10) days;

(iii) any representation, warranty or certification made herein by or on behalf
of the Company or any of its Subsidiaries shall prove to have been false or
incorrect in any material respect on the date or dates as of which made;

(iv) the Company shall (A) apply for or consent to the appointment of a
receiver, trustee, custodian or liquidator of itself or any part of its
property, (B) become subject to the appointment of a receiver, trustee,
custodian or liquidator for itself or any part of its

 

-17-



--------------------------------------------------------------------------------

property, (C) make an assignment for the benefit of creditors, (D) fail
generally, become unable or admit in writing to its inability to pay its debts
as they become due, (E) institute any proceedings under the United States
Bankruptcy Code or any other federal or state bankruptcy, reorganization,
receivership, insolvency or other similar law affecting the rights of creditors
generally, or file a petition or answer seeking reorganization or an arrangement
with creditors to take advantage of any insolvency law, or file an answer
admitting the material allegations of a bankruptcy, reorganization or insolvency
petition filed against it, or (F) become subject to any involuntary proceedings
under the United States Bankruptcy Code or any other federal or state
bankruptcy, reorganization, receivership, insolvency or other similar law
affecting the rights of creditors generally;

(v) The Company shall default in the observance or performance of any agreement
or condition relating to any Costa Brava Debt or contained in any instrument or
agreement evidencing or relating thereto, the effect of which default or other
event or condition is to cause, with the giving of notice, if required, the
Costa Brava Debt to become due prior to its stated maturity; or any Costa Brava
Debt shall be declared to be due and payable prior to its stated maturity.

b. Consequences of Events of Default. If any Event of Default shall occur for
any reason, whether voluntary or involuntary, and be continuing, Holder may,
upon notice or demand, declare the outstanding obligations under this Note to be
due and payable, whereupon the outstanding obligations under this Note shall be
and become immediately due and payable, and the Company shall immediately pay to
Holder all such obligations. Upon the occurrence of (A) an Event of Default
under Section 5(a)(v) or (B) an actual or deemed entry of an order for relief
with respect to the Company under the United States Bankruptcy Code, then all
obligations under this Note shall automatically be due immediately without
notice of any kind. Holder shall also have any other rights which Holder may
have been afforded under any contract or agreement at any time and any other
rights which Holder may have pursuant to applicable law.

31. Default

a. For purposes of this Note, a “Default” shall have occurred if any
indebtedness under this Note is not paid when and as the same shall become due
and payable. If any Default shall occur for any reason, Holder shall have all
rights which Holder may have been afforded under any contract or agreement at
any time and any other rights which Holder may have pursuant to applicable law.

32. Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH
CANNOT BE WAIVED, THE COMPANY (BY ITS EXECUTION HEREOF) AND HOLDER (BY ITS
ACCEPTANCE OF THIS NOTE) WAIVES AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER
AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN
RESPECT OF ANY ISSUE OR ACTION ARISING OUT OF OR BASED UPON OR RELATING TO THIS
NOTE OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS

 

-18-



--------------------------------------------------------------------------------

CONTEMPLATED HEREBY, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING.

33. Governing Law. This Note shall be deemed to be a contract made under the
laws of the State of New York and for all purposes shall be governed by,
construed under, and enforced in accordance with the laws of the State of New
York.

34. Amendment and Waiver. Any term of this Note may be amended and the
observance of any term of this Note may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and Holder.

35. Notices. Any notice or other communication or payment in connection with
this Note may be made and is deemed to be given as follows: (i) if delivered in
person or by courier, on the date when it is delivered; (ii) if by facsimile,
when received at the correct number (proof of which shall be an original
facsimile transmission confirmation slip or equivalent); or (iii) if sent by
certified or registered mail or the equivalent (return receipt requested), on
the date such mail is delivered, unless the date of that delivery is not a
Business Day or that communication is delivered on a Business Day but after the
close of business on such Business Day in which case such communication shall be
deemed given and effective on the first following Business Day. Any such notice
or communication given pursuant to this Note shall be addressed to the intended
recipient at its address or number (which may be changed by either party at any
time) specified as follows:

 

If to the Company:   

Orange 21 North America, Inc.

2070 Las Palmas Drive

Carlsbad, CA 92011

Facsimile No.: (760) 804-8420

Attention: Chief Executive Officer

With a copy to:   

Sheppard, Mullin, Richter & Hampton LLP

12275 El Camino Real, Suite 200

San Diego, CA 92130-2006

Facsimile No.: (858) 509-3691

Attention: John Hentrich, Esq.

If to Holder:   

Rose Colored Glasses LLC

c/o Gelfand Rennert & Feldman

360 Hamilton Ave., Suite 100

White Plains, NY 10601

Facsimile No.: (212) 307-8082

Attention: Ron Nash

 

-19-



--------------------------------------------------------------------------------

With a copy to:   

Grubman Indursky & Shire, P.C.

152 West 57th St., 31st Floor

New York, NY 10019

Facsimile No.: (212) 554-0444

Attention: Kenneth R. Meiselas, Esq.

36. Assignment. The provisions of this Note shall be binding upon and inure to
the benefit of each of the Company and Holder and their respective successors
and assigns, provided that (a) the Company shall not have the right to assign
its rights and obligations hereunder or any interest herein and (b) Holder shall
have the right to assign, endorse or transfer this Note and/or its rights and
obligations hereunder or any interest herein in whole, but not in part.

37. Registered Obligation. The Company shall establish and maintain a record of
ownership (the “Register”) in which it will register by book entry the interest
of the initial Holder and of each subsequent assignee in this Note, and in the
right to receive any payments hereunder, and any assignment of any such
interest. The Company shall make appropriate entries in the Register to reflect
any assignment promptly following receipt of written notice from the assignor of
such assignment. Notwithstanding anything herein to the contrary, this Note is
intended to be treated as a registered obligation for federal income tax
purposes and the right, title, and interest of Holder and its assignees in and
to payments under this Note shall be transferable only upon notation of such
transfer in the Register. This Section shall be construed so that this Note is
at all times maintained in “registered form” within the meaning of
Sections 163(f), 871(h)(2) and 881(c)(2) of the Internal Revenue Code and any
related regulations (or any successor provisions of the Code or such
regulations).

38. Entire Agreement. This Note contains the entire understanding of the parties
with respect to the subject matter hereof and supersedes all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into this Note.

39. Subordination. This Note and each of Holder’s rights and privileges
hereunder is expressly subject to the terms of that certain Debt Subordination
Agreement by and between BFI Business Finance and Holder dated as of July 18,
2011 (the “BFI Subordination Agreement”), as amended or modified from time to
time. To the extent the BFI Loan Documents are at any time refinanced or
replaced with any financing from BFI Business Finance or any other lender, this
Note and each of Holder’s rights and privileges shall be subordinated to the
obligations owed by the Company to such lender in the manner provided for in the
BFI Subordination Agreement, mutatis mutandi, and such lender shall be an
intended third party beneficiary of the provisions of this Section 14.

 

-20-



--------------------------------------------------------------------------------

[Remainder of Page Intentionally Left Blank]

 

-21-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the each of the undersigned has caused this Note to be duly
executed by its officers, thereunto duly authorized as of the date first above
written.

 

THE COMPANY: ORANGE 21 NORTH AMERICA INC. By:  

/s/ Carol Mongtomery

Name:  

Carol Montgomery

Title:  

Chief Executive Officer

HOLDER: ROSE COLORED GLASSES LLC By:  

/s/ Mary J. Blige

Name:  

Mary J. Blige

Title:  

Member

By:  

/s/ Tinted Partners LLC

Name:  

Tinted Partners LLC

Title:  

Member

 

-22-



--------------------------------------------------------------------------------

Exhibit C

Approved Distribution Channels

Brick and Mortar – Approved

[***]

[***]

[***]

[***]

[***]

[***]

[***]

On-Line Member Only – Approved

[***]

[***]

[***]

Multimedia – Approved

[***]

[***]

 

-23-



--------------------------------------------------------------------------------

Exhibit D

Non-Approved Distribution Channels

Brick and Mortar – Non Approved

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

On-Line – Non Approved

[***]

[***]

[***]

 

-24-